     Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

FEDERAL DEPOSIT INSURANCE
CORPORATION,

                      Plaintiff,

v.                                                    Case No. 1:17-cv-36-EGS

BANK OF AMERICA, N.A.,

                      Defendant.


                        PARTIALLY CONTESTED JOINT MOTION
                         TO MODIFY THE SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 16(b)(4), Local Civil Rule 16.4, this Court’s

Standing Order (Dkt.       26), and the Court’s November 13,              2019 Minute Order,

Plaintiff/Counterclaim Defendant Federal Deposit Insurance Corporation (“FDIC”) and

Defendant/Counterclaim Plaintiff Bank of America, N.A. (“BANA”) (collectively, the “Parties”),

submit to the Court this Joint Motion to Modify the Scheduling Order. The parties have one

dispute as to the proposed modified scheduling order, as set forth below. Accompanying this Joint

Motion are Proposed Scheduling Orders submitted by each party.

       The Parties have diligently pursued and completed fact discovery, and have served opening

and rebuttal expert reports. The only remaining deadlines in this matter are a May 29, 2020

deadline to complete expert depositions, and summary judgment briefing deadlines beginning on

June 22, 2020, and ending on October 23, 2020.

       Unfortunately, the COVID-19 pandemic and associated stay-at-home orders and travel

restrictions have made it impossible to conduct expert depositions by the May 29, 2020 deadline.

This delay affects the parties’ ability to brief summary judgment on the current schedule as well,

as expert depositions may inform the parties’ summary judgment positions and arguments.
       Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 2 of 8




Accordingly, the parties submit that good cause exists to modify the scheduling order and hereby

propose the following modified schedule:

                     Event                      Existing Date1        Proposed Date
               Deadline to exchange            None previously        May 29, 2020
               available dates for             ordered
               expert depositions
               Deadline for expert             May 29, 2020           July 31, 2020
               depositions
               FDIC motion for                 June 22, 2020          August 24, 2020
               summary judgment
               BANA opposition                 August 10, 2020        October 13, 2020
               and cross-motion for
               summary judgment
               FDIC reply and                  September 24, 2020     November 30, 2020
               opposition to cross-
               motion
               BANA reply in                   October 23, 2020       January 8, 2021
               support of cross-
               motion

         Although the parties agree to the above proposed revised deadlines, they disagree about

whether depositions should be required to proceed by videoconference if necessary in order to

meet the proposed July 31, 2020 deadline for expert depositions. The FDIC contends they should.

BANA agrees that if circumstances dictate, the depositions should proceed by videoconference,

but that it is premature to make such a determination today and the parties and the Court should

assess matters based on circumstances as they evolve. Pursuant to Local Civil Rule 7(m), counsel

for the parties have met and conferred in a good faith effort to resolve this dispute, but were unable

to do so. Their respective positions are set forth below:

         1. Plaintiff FDIC’s Position

         The FDIC agrees that good cause exists to extend the case schedule as set forth above, in

hopes that the COVID-19 pandemic has improved sufficiently by the summer such that in-person


 1
     See Minute Order (Nov. 13, 2019) (modifying case schedule).



                                                       2
      Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 3 of 8




depositions can be taken by the proposed July 31, 2020 deadline. However, the FDIC is also

mindful that the Court has granted several extensions of the case schedule already, and this case

needs to be moved forward toward a resolution. Although the FDIC would prefer to conduct

depositions in person, depositions can be taken by videoconference if necessary.               Indeed,

depositions are being taken by videoconference during the pandemic in cases across the country.

See, e.g., In re: Outlaw Laboratories, LP Litigation, No. 18CV840 GPC (BGS), 2020 WL

2111920, at *5 n.6 (S.D. Cal. May 4, 2020) (“To the extent the parties seek an extension to

complete any deposition based on COVID-19 restrictions, they must explain why those depositions

cannot be accomplished remotely via telephone or video conference.”).

       Accordingly, in addition to ordering the modified schedule set forth above, the FDIC moves

the Court to order that the July 31, 2020 deadline requires the completion of expert depositions by

video if need be, and that the deadline will not be further extended on the basis that in-person

depositions were not feasible by that date. BANA’s counsel has indicated that it may move the

Court for further adjournments of the expert deposition deadline “if there is a reasonable prospect

of conducting in-person depositions” at any time before December 2020. Specifically, counsel

would only agree “that a further lengthy adjournment may not be warranted” if “there is no

reasonable prospect of conducting in-person depositions before, for example, December.” May 6,

2020 Email from G. Levin to J. Cooper.

       This case should not be put on pause until December. Other than these expert depositions,

the case is ready to proceed to summary judgment. In fact, the FDIC is willing to forgo expert

depositions entirely and proceed directly to summary judgment briefing. The FDIC made that

proposal to BANA, but BANA rejected it. It is unfair to the FDIC and wasteful of judicial

resources to let this case linger stagnant for the rest of the year in hopes that in-person depositions




                                                  3
      Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 4 of 8




may become possible again, especially given the uncertainty as to when the COVID-19 pandemic

will abate, and whether stay-at-home orders and travel restrictions may need to be reinstated to

deal with a possible resurgence of the virus. The FDIC’s proposed order properly balances the

health and safety of all involved with the need to keep this case progressing.

       2. BANA’s Position

       BANA concurs that good cause exists to extend the case schedule as set forth above in light

of the COVID-19 pandemic; however, BANA is not willing to condition that extension on a waiver

of its right to seek further modifications of the schedule for good cause, as the FDIC wants it to

do. Contrary to the FDIC’s mischaracterization above, BANA does not seek to pause this case

until December, nor does BANA contend that a further extension will need to take place if in-

person depositions are not feasible by July 31. BANA simply acknowledges that the situation in

light of the present crisis is rapidly evolving and it is impossible to predict future circumstances.

While BANA agrees to the above scheduling modification, the parties (and the Court, if necessary)

should asses the need for a further extension when and if the issue presents itself, in light of future

developments in the global pandemic landscape.

       In this case, in which the FDIC seeks more than $1 billion from BANA based on its

interpretation of its regulation regarding the calculation of the deposit-insurance assessments owed

by the largest banks, the parties have already submitted expert reports on key issues, including

damages and the meaning of the regulation, which is at the core of the parties’ claims,

counterclaims, and defenses. BANA believes that expert depositions are important and, because

of the unique challenges they present—particularly those regarding the complex financial,

accounting, and regulatory issues here—BANA, like the FDIC, prefers to conduct expert

depositions in person. Indeed, as BANA explained to the FDIC early in the course of the parties’




                                                  4
      Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 5 of 8




discussions regarding this extension request, “the purpose of the extension is to see whether in-

person depositions are possible in the near future.” Apr. 28, 2020 E-mail from G. Levin to J.

Cooper. The FDIC, meanwhile, admits that it was willing to forgo expert depositions entirely and

seeks an order that all expert depositions be conducted by July 31, 2020, “by videoconference if

necessary,” regardless of whether good cause exists for a further extension. Such good cause could

include, for example, the lifting of stay-at-home orders and travel restrictions that could make in-

person expert depositions possible shortly after July 31.

       The FDIC misrepresents BANA’s position on this issue. BANA has never said that it will

seek further extensions if expert depositions cannot be conducted before December 2020 or that

the case should “linger stagnant for the rest of the year.” Rather, BANA provided December 2020

as an example to illustrate its agreement with the FDIC that the case cannot remain on hold

indefinitely while in-person depositions are not possible. See May 6, 2020 E-mail from G. Levin

to J. Cooper (“Good cause might exist, for example, for another one- or two-month adjournment

if there is a reasonable prospect of conducting in-person depositions in that period. On the other

hand, all other things being equal, if there is no reasonable prospect of conducting in-person

depositions before, for example, December, we agree that a further lengthy adjournment may not

be warranted.” (emphasis added)). As BANA explained, the scheduling of in-person depositions

“will depend on the then-prevailing circumstances,” “there may be entirely unforeseen

circumstances that require a further extension,” “[t]here are simply many variables and we

understand that we will have to work together in good faith.” Id. Simply put, there may be good

cause for future modifications to the schedule, or there may not be; no one is today asking for

anything other than the right to make such arguments in the future, if need be.




                                                 5
     Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 6 of 8




       BANA submits that the Court should enter the above schedule so that the parties may

determine whether in-person expert depositions—which the FDIC says it prefers—are possible in

the near future. BANA is not willing to predefine what constitutes good cause under the

circumstances by waiving its rights to seek further extensions in light of the ongoing COVID-19

pandemic situation.



       Dated: May 12, 2020                        Respectfully submitted,


                                                  /s/ Ethan Glass
                                                  Eric Lyttle (D.C. Bar No. 482856)
                                                  Ethan Glass (D.C. Bar No. 1034207)
                                                  Jonathan Cooper (D.C. Bar No. 999764)
                                                  1300 I Street, N.W. Suite 900
                                                  Washington, DC 20005
                                                  Telephone: 202.538.8000
                                                  Facsimile: 202.538.8100
                                                  ericlyttle@quinnemanuel.com
                                                  ethanglass@quinnemanuel.com
                                                  jonathancooper@quinnemanuel.com

                                                  Attorneys for Plaintiff/Counterclaim Defendant
                                                  Federal Deposit Insurance Corporation


                                                  /s/ Gabrielle Levin
                                                  Helgi Walker (DC Bar No. 454300)
                                                  Jeffrey S. Rosenberg (DC Bar No. 995893)
                                                  Joshua M. Robbins (admitted pro hac vice)
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, DC 20036
                                                  Telephone: 202.955.8500
                                                  Facsimile: 202.467.0539
                                                  hwalker@gibsondunn.com
                                                  jsrosenberg@gibsondunn.com
                                                  jrobbins@gibsondunn.com

                                                  Marshall R. King (admitted pro hac vice)
                                                  Gabrielle Levin (admitted pro hac vice)



                                              6
Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 7 of 8




                                    GIBSON, DUNN & CRUTCHER LLP
                                    200 Park Avenue
                                    New York, NY 10166
                                    Telephone: 212.351.4000
                                    Facsimile: 212.351.4035
                                    mking@gibsondunn.com
                                    glevin@gibsondunn.com

                                    Attorneys for Defendant/Counterclaim Plaintiff
                                    Bank of America, N.A.




                                7
     Case 1:17-cv-00036-EGS-DAR Document 243 Filed 05/12/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, the foregoing document was served on all parties

or their counsel of record through the CM/ECF system.


                                                   /s/ Ethan Glass
                                                   Ethan Glass




                                               8
